Citation Nr: 0531783	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  94- 13 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cheyenne, Wyoming


THE ISSUE

Entitlement to an initial evaluation in excess of 10 
percent for osteoarthritis of the lumbar spine with 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to 
August 1980.

This case is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington (RO), which granted service connection 
for osteoarthritis of the lumbar spine with low back pain, 
evaluated as noncompensable.  In October 1993, a VA 
hearing officer assigned a 10 percent evaluation for the 
veteran's osteoarthritis of the lumbar spine with low back 
pain, effective from July 1988 (date of receipt of the 
original claim).  A supplemental statement of the case 
(SSOC) issued in March 1994 identified the low back 
disability as osteoarthritis of the lumbar spine with 
lumbosacral strain.  In May 2004, the Board REMANDED the 
case to the RO for additional development, to include a VA 
examination and to notify the veteran of changes made to 
some of the criteria for evaluating spine disorders. 

During the pendency of the appeal, the veteran's claim for 
service connection for a psychiatric disability, to 
include bipolar disorder, schizophrenia and PTSD, was 
granted by a rating decision dated May 2005.  The 
veteran's psychiatric disability was rated as 100 percent 
disabling.  As the veteran has not disagreed with the 
effective date for this latter grant, an issue involving 
his psychiatric disorder is not on appeal.  

Because the appeal for a rating for a low back disability 
is an appeal from an initial grant of service connection 
and an originally assigned rating, separate ratings may be 
assigned for separate time periods that are under 
evaluation.  That is, appellate review must consider the 
applicability of "staged ratings" based upon the facts 
found during the time period in question.  Fenderson v. 
West, 12 Vet. App. 119 (1999).




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2.  The veteran's service-connected low back disability 
has been manifested by manifested by X-ray evidence of 
osteoarthritis of the lumbar spine and an apparent 
herniation of a nucleus pulposus at L5-S1, along with  
moderate but no more than limitation of motion of the 
lumbar spine; it has not been productive of more than 
moderate lumboscacral strain, more than moderate 
intervertebral disc syndrome, any incapacitating episodes 
of low back symptoms necessitating bedrest prescribed by a 
physician, or, since September 2003, limitation of flexion 
of the thoracolumbar spine to 60 degrees or less, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour, or any additional 
neurological impairment, including but not limited to a 
bowel or bladder control, warranting a separate 
compensable rating.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 20 
percent, but no more than 20 percent, for osteoarthritis 
of the lumbar spine with lumbosacral strain have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.55, 4.59, 4.71a, Diagnostic Code 5010-5003, 5292, 
5293, 5295 (prior to September 23, 2002); 38 C.F.R. Part 
4, including § 4.71a, Diagnostic Code 5293 (as amended 
September 23, 2002); 38 C.F.R. Part 4, including § 4.71a, 
Diagnostic Codes 5003, 5010, 5235-5243 (from September 26, 
2003).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that VA will 
make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a 
claimant and any representative of the information and 
evidence needed to substantiate a claim.  Collectively, 
the May 2004 Board decision and remand, the RO rating 
decisions, the statement of the case (SOC) and the 
supplemental statements of the case (SSOC), issued in 
connection with the appellant's appeal have notified her 
of the evidence considered, the pertinent laws and 
regulations and the reasons her claim was denied.  In 
addition, correspondence from the RO sent to the 
appellant, to include the February 2002, May 2004 letters, 
specifically notified her of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to the benefits sought and the relative 
burdens of the appellant and VA in producing or obtaining 
that evidence or information.  That is, the appellant was 
notified and aware of the evidence needed to substantiate 
her claim and the avenues through which she might obtain 
such evidence, and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
February 2002, May 2004 letters, satisfied the notice 
requirements by: (1) informing the appellant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant 
about the information and evidence the VA will seek to 
provide; (3) informing the appellant about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the appellant to provide any evidence in the 
appellant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Although the veteran 
was not explicitly requested to provide any evidence in 
her possession, she was informed that it was her 
responsibility to ensure that VA received any evidence not 
in the possession of the Federal government; this would 
necessarily include submitting any relevant evidence in 
her possession.  Thus, the failure to use the exact 
language of 38 C.F.R. § 3.159(b)(1) with respect to this 
"fourth element" was harmless, non-prejudicial error, if 
error at all.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II, which replaced the opinion in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the U.S. Court of 
Appeals for Veterans' Claims (Court) held that a VCAA 
notice must be provided to a claimant before the initial 
unfavorable [agency of original jurisdiction (AOJ)] 
decision on claim for VA benefits.  However, the RO 
decision that is the subject of this appeal was issued in 
May 1993, well before the enactment of VCAA.  The RO 
obviously could not inform the veteran of law that did not 
exist.  Moreover, in Pelegrini II, the Court also made it 
clear that where, as in this case, notice was not mandated 
at the time of the initial RO decision, the RO did not err 
in not providing such notice complying with section 
5103(a); § 3.159(b)(1) because an initial RO decision had 
already occurred.  See also VAOPGCPREC 7-2004.  

Second, the VA has a duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  In 
this regard, the service medical records are associated 
with the claims file, as are the identified relevant post-
service medical records.  The veteran has not made the RO 
or the Board aware of any additional available evidence 
that needs to be obtained in order to fairly decide the 
appellant's appeal.  

Additionally, as will be reflected in the analysis section 
of this decision, the VA examination opinions obtained by 
the RO, when viewed in conjunction with the lay and 
additional medical evidence associated with the claims 
files, are sufficient for a determination on the merits of 
the veteran's appeal.  See 38 C.F.R. § 5103A(d).  The 
relevant post-service medical evidence includes reports of 
two VA examinations, which were thorough in nature and 
include adequate findings upon which to rate the veteran's 
low back disability.  Under these circumstances, there is 
no further duty to provide another examination or medical 
opinion.  Id.  The Board finds that all obtainable 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of 
the VCAA have been fulfilled to the extent possible with 
regard to her claim.  Thus, no additional assistance or 
notification to the appellant is required based on the 
facts of the instant case.  There has been no prejudice to 
the appellant that would warrant a remand, and her 
procedural rights have not been abridged.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Factual Background

The veteran injured her back during service when she fell 
from a truck in July 1978. X-rays were taken in April 
1979.  The clinician noted degenerative lumbar spine.  
Service medical records showed that in August 1978 she 
reported pain radiating to her right lower extremity.  In 
February 1980 the veteran was seen for complaints of 
intermittent low back pain.  Upon examination, the 
clinician noted that she had a forward bend of 15 percent, 
backward bend of 30 percent and side bend of 40 percent 
due to pain.  The clinician noted tenderness at L4 and L5 
interspace and paraspinous spasms.  In April 1980 the 
veteran was diagnosed with degenerative lower back pain.  
The separation examination was negative for any findings 
attributable to a back condition.  

A VA examination report dated in October 1992, showed that 
the veteran had full range of motion of the spine.  
Additionally, neurological testing revealed no 
abnormalities.  

In a May 1993 decision, the RO granted service connection 
for osteoarthritis of the lumbar spine.  A zero percent 
rating was assigned under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010.

In December 1993 the veteran underwent a VA examination.  
She presented complaints of low back and left hip pain.  
The examiner observed that the veteran walked with a 
normal gait.  She was able to walk on toes and heels.  
There was no evidence of scoliosis.  No visible muscle 
spasms were noted.  With deep palpitation the examiner 
noted some tenderness about the left posterior superior 
iliac spine.  The examiner found that the veteran had 
flexion of 0 to 70 degrees with some pain in the lower 
back, extension was 0 to 10 degrees with low back pain, 
right and left lateral flexion and rotation was 0 to 30 
degrees bilaterally.  Abduction was 0 to 30 degrees 
bilaterally.  Internal rotation was 0 to 20 degrees 
bilaterally and external rotation was 0 to 45 degrees 
bilaterally.  Straight leg raising was to 90 degrees 
bilaterally in a sitting position, in a supine position it 
was 0 to 70 degrees bilaterally with some hamstring 
tightness.  Motor strength was noted as excellent in all 
muscle groups.  The examiner diagnosed lumbosacral strain.  
X-rays of the spine taken at the time were negative for 
evidence of fracture or arthritis of the pelvis, hips, SI 
joints and the lumbar spine.  

VA hospitalization records dated between November 1994 and 
December 1994 were remarkable for low back pain and 
tightness.  A March 1995 VA medical report showed that the 
veteran received physical therapy for stabilization and 
strengthening of the spine.  In August 1995 a VA clinician 
who examined the veteran noted increased back pain with 
evidence of overt weakness.  A September 1996 medical 
report showed that the veteran complained of increased low 
back pain during the winter.  

At a VA examination performed in September 23, 1999, the 
veteran reported increased pain with cold weather and 
worse when walking more than a mile.  The examiner 
indicated that there was no evidence of radiculopathy, 
numbness or weakness of the lower extremities.  The 
examiner found that the veteran flexed forward 5 to 10 
degrees.  The back flexed from 0 to 85 degrees, extension 
was to 10 degrees with some difficulty.  Range of right 
and left lateral flexion and rotation was 40 degrees, but 
there was no motion of the lumbar spine laterally.  
Rotation was 30 degrees right and left.  There was an 
increase of lumbar lordosis.  Straight leg raising was to 
90 degrees bilaterally.  There was no numbness, weakness 
or atrophy of the muscles.  Deep tendon reflexes were 
absent, but the examiner noted that it was probably 
secondary to thyroid medication.  X-rays of the 
lumbosacral spine were negative for any abnormalities.  
The examiner diagnosed low back strain with stiffness and 
limited range of motion and chronic pain.  

The veteran underwent a VA examination in July 2002.  She 
reported that she normally did not have back pain.  She 
reported stiffness every morning, but she related that she 
thought it might be secondary to weight gain.  She 
complained of periods of flare-ups and pain radiating to 
her legs, which she treated with medication.  The examiner 
observed that she did not use braces, a cane or crutches.  
The veteran was also able to vacuum and perform other 
household chores without any problems.  Upon examination, 
the examiner noted that her spine was straight.  She had 
pain with palpitation over the lumbar area of the spine.  
Flexion was to 85 degrees without pain, active extension 
to 30 degrees with pain at 30 degrees.  Active lateral 
flexion was to 40 degrees bilaterally without pain and 
active rotation was to 35 degrees bilaterally without 
pain.  Straight leg raising to 70 degrees without pain.  
The veteran had good sensation to painful stimuli in all 
extremities. X-rays showed mild diffuse osteoarthritis of 
the lumbar spine.  The examiner diagnosed service-
connected osteoarthritis of the lumbar spine with back 
pain.  The examiner indicated having reviewed the 
veteran's case-file.  

A medical report dated in March 2004 showed that the 
veteran had range of motion of the lumbar spine except 
decreased rotation to 50 percent.  The clinician noted 
increased lordosis in standing.  An MRI of the spine 
performed in March 2004, showed a broad dorsal disc bulge 
at L4/L5.  There appeared to be an annular injury at L4/L5 
with probable herniation of the nucleus pulposus.  

A VA examination report dated in June 2004, shows that the 
veteran complained of intermittent low back pain without 
radiation.  She described the pain as achy and as 5 out of 
ten in intensity.  She treated the pain with medication on 
a daily basis.  The veteran related having been through 
physical therapy and doing exercises at night.  She stated 
that weight loss had helped the pain.  She reported flare-
ups almost every morning during the winter.  Flare-up 
severity was described as 6 out of ten and usually last 
about one hour.  During these flare-ups the veteran 
reported loosing about 20 percent of her range of motion, 
but it resolved with stretching.  She did not have 
functional limitations the rest of the day.  There was no 
weakness, bowel or bladder problems.  She could walk two 
to three miles, unaided by a brace.  There appeared to be 
no evidence of muscle spasms.  There was pain with 
palpitation over the lumbosacral spine.  On examination, 
the examiner noted active flexion to 90 degrees, active 
extension to approximately 20 degrees with pain from 10 to 
20 degrees, active lateral flexion of 40 degrees 
bilaterally with pain on the right at 40 degrees.  Active 
rotation was 35 degrees bilaterally without problems.  She 
was able to do ten repetitive rotations of the lumbar 
spine without increased pain or decreased range of motion.  
The veteran preformed five repetitions of spine flexion 
and extension with reported pain upon extension.  There 
was no loss of range of motion, no incoordinated movements 
nor did she experience weakness during the examination.  
Her gait was steady, and the veteran could walk on her 
heels and toes. 

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule) found in 38 C.F.R. Part 4 (2004).  The 
Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects 
her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating." 38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  However, when the veteran initiated her appeal 
of the issues on appeal, she was appealing the original 
assignments of disability evaluation following awards of 
service connection.  38 U.S.C.A. § 5107(a); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  The severity of these 
disabilities is to be considered during the entire period 
from the initial assignment of a disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 
119(1999).

Degenerative arthritis, established by X-ray findings, 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  However, when limitation of motion of 
the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each major joint or groups 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 1331 
(Fed. Cir. 1997). Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Id.  In the 
absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more 
minor joint groups.  A 20 percent evaluation will be 
assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination 
and endurance.  It is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to all these 
elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, 
or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or it may be 
due to pain, supported by adequate pathology and evidenced 
by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded 
as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2004).  
See Deluca v. Brown, 8 Vet. App. 202 (1995).

During the pendency of the veteran's appeal the 
regulations pertaining to the evaluation of spinal 
disabilities have twice been amended.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (effective September 23, 
2002); and 68 Fed. Reg. 51454- 51456 (Aug. 27, 2003) 
(effective September 26, 2003).  While it is not apparent 
that the original grant of service connection for the 
veteran's low back disability included disc disease, and 
the RO has not explicitly found that disc disease was 
incurred in service or is secondary to arthritis of the 
lumbar spine or a lumbosacral strain, in reviewing the 
most recent Supplemental Statement of the Case issued 
after the Board's remand of the case, it is apparent that 
the veteran has a herniated disc at L5-S1 and that the RO 
has considered the latter as part of the veteran's 
service-connected low back disability.  Accordingly, the 
Board will consider the all of the amendments to the 
criteria for rating diseases or injuries of the spine. 

First, prior to September 26, 2003, 38 C.F.R. §4.71a, 
Diagnostic Code 5292, regarding the limitation of motion 
of the lumbar spine, allowed a 40 percent rating for 
severe limitation of motion, a 20 percent rating for 
moderate limitation of motion, and a 10 percent rating for 
a slight limitation of motion.

Prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, 
Diagnostic Code 5289, ankylosis of the lumbar spine 
warrants a 40 percent evaluation if it is favorable or a 
50 percent evaluation if it is unfavorable.  

Prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, 
Diagnostic Code 5295, a 40 percent rating is warranted for 
a severe lumbosacral strain, with listing of whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss 
of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  A 20 
percent rating is warranted for a lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 10 
percent rating is warranted for a lumbosacral strain with 
characteristic pain on motion.  A noncompensable rating is 
warranted for slight subjective symptoms.

Prior to the September 2002 revision, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 provided that moderate intervertebral 
disc syndrome with recurring attacks warranted a 20 
percent evaluation.  A 40 percent evaluation was warranted 
for severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
required pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy 
(that is, with characteristic pain and demonstrable muscle 
spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseases disc) and 
little intermittent relief.

Second, under the September 23, 2002, amendments to 
Diagnostic Code 5293 for rating intervertebral disc 
syndrome, a 60 percent disability rating remained the 
highest available rating and was warranted when there were 
incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  An 
incapacitating episode was defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome 
that required bed rest prescribed by a physician and 
treatment by a physician.  An evaluation could be had 
either on the total duration of incapacitating episodes 
over the past 12 months or by combining separate 
evaluations of the chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities under 38 C.F.R. § 4.25, whichever method 
resulted in the higher evaluation.  This latter manner of 
rating disability suggests that a rating higher than 60 
percent might be awarded.

A Note to revised Diagnostic Code 5293 provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which 
requires bed rest prescribed by a physician and treatment 
by a physician.  The Note also provides that "chronic 
orthopedic and neurologic manifestations" means orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome which are present constantly, 
or nearly so.

The September 2002 amendments did not change the criteria 
under Diagnostic Code 5292 or 5295.

Third, effective September 26, 2003, the schedule for 
rating spine disabilities was changed again to provide for 
the evaluation of all spine disabilities under a General 
Rating Formula for Diseases and Injuries of the Spine, 
unless the disability is rated under the Formula for 
Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (renumbered as Diagnostic Code 
5243). 

The General Rating Formula for Diseases and Injuries of 
the Spine provides for assignment of a 40 to 100 percent 
evaluation for unfavorable ankylosis of the spine.  A 100 
percent rating is warranted when there is unfavorable 
ankylosis of the entire spine.  A 50 percent rating is 
warranted when there is unfavorable ankylosis of the 
entire thoracolumbar spine.  A 40 percent rating is 
warranted when there is unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 30 percent 
rating is warranted when there is forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  A 20 percent rating is 
warranted when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. A 10 percent rating is 
warranted when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of 
the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated 
either under the General Rating Formula for Disease and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher 
evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  Any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are rated separately, under an 
appropriate diagnostic code. 

The Incapacitating Episode rating scheme provides for no 
higher than a 60 percent rating for intervertebral disc 
syndrome and is nearly the same as that utilized in the 
2002 changes.  Intervertebral disc syndrome continues to 
be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  A 20 percent 
evaluation is warranted for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.  An evaluation of 40 percent requires 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months.  A 60 percent rating 
was assigned when the veteran experienced incapacitating 
episodes having a total duration of at least six weeks 
during the past 12 months.

Analysis

As noted under the law and regulations above, during the 
pendency of the veteran's appeal the regulations 
pertaining to the evaluation of spinal disabilities have 
twice been amended.  See 67 Fed. Reg. 54345-54349 (Aug. 
22, 2002) (effective September 23, 2002); and 68 Fed. Reg. 
51454- 51456 (Aug. 27, 2003) (effective September 26, 
2003).  In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991), the United States Court of Veterans Appeals (now 
the United Stated Court of Appeals for Veterans Claims) 
(Court) held that when the governing law or regulations 
change during an appeal, the most favorable version will 
be applied.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) subsequently overruled 
Karnas to the extent that it indicated retroactive 
application of a new law or regulation might be 
appropriate in the absence of language in the law or 
regulation requiring such application.  See Kuzma v. 
Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, 
VAOPGCPREC 7-2003, which addressed the standards governing 
retroactive application of statutes and regulations, found 
that the Karnas rule conflicts with Supreme Court and 
Federal Circuit precedent "insofar as it requires VA to 
apply the version of a statute or regulation most 
favorable to a claimant when a statutory or regulatory 
change is silent as to application." However, the General 
Counsel of VA has held that where a law or regulation 
changes during the pendency of a claim for a higher 
rating, the Board must first determine whether the revised 
version is more favorable to the veteran.  In so doing, it 
may be necessary for the Board to apply both the old and 
new versions of the regulation.  If the revised version of 
the regulation is more favorable, the retroactive reach of 
that regulation under 38 U.S.C.A. § 5110(g) (West 2002) 
can be no earlier than the effective date of that change.  
The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the 
date of the change.  As such, VA must generally consider 
the claim pursuant to both versions during the course of 
an appeal.  See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 
(2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

In applying the relevant evidence to the "old" rating 
criteria, the Board finds that, prior to September 23, 
1999, the veteran's service-connected low back disability 
was manifested by moderate limitation of motion of the 
lumbar spine and paraspinous muscle spasms, which is 
consistent with an initial 20 percent rating under either 
Diagnostic Code 5292 or 5295.  See Fenderson, supra.  The 
medical evidence fails to show that the veteran's low back 
disability was productive of more than moderate limitation 
of motion of the lumbar spine at any time since the 
veteran's original claim was received.  As to the criteria 
for rating lumbosacral strain (Code 5295), while there is 
X-ray evidence of osteo-arthritic changes and narrowing of 
a joint space (L5-S1), there is no medical evidence of 
listing of whole spine to opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending 
in a standing position, loss of lateral motion or some of 
the above with abnormal mobility on forced motion.  Thus 
the criteria for a rating in excess of 20 percent under 
Diagnostic code 5295 is not warranted. 

The functional impairment that can be attributed to pain, 
weakness, limitation of motion, and excess fatigability 
has been taken into account.  38 C.F.R. § 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet App 202 (1995).  There is no 
objective medical evidence to show that pain or flare-ups 
of pain results in any additional limitation of motion of 
the lumbar spine to a degree that supports a rating in 
excess of 20 percent prior to September 23, 1999, nor is 
there medical evidence of any weakness, fatigue or 
incoordination that results in such a degree of limitation 
of motion.

From September 23, 1999 forward, the veteran's service-
connected low back disability has been manifested by X-ray 
evidence of osteoarthritis of the lumbar spine and an 
apparent herniation of a nucleus pulposus at L5-S1.  
However, it is apparent that there has been no more than 
slight limitation of motion of the veteran's lumbar spine.  
In September 23, 1999 back flexion was from 0 to 85 
degrees, in July 2002 flexion was to 85 degrees without 
pain, and in June 2004, flexion was to 90 degrees.  It is 
pertinent to note that in September 23, 1999, the examiner 
indicated that there was no evidence of radiculopathy, 
numbness or weakness of the lower extremities.  Most 
recently, in July 2002 the veteran reported that she 
normally did not have back pain.  However, upon a VA 
examination in June 2004, she complained of intermittent 
low back pain without radiation and described the pain as 
achy and as 5 out of ten in intensity.  The veteran has 
testified that she treated the pain with medication on a 
daily basis.  Flare-up severity was described as 6 out of 
ten and usually lasting about one hour.  During these 
flare-ups the veteran reported loosing about 20 percent of 
her range of motion, but it resolved with stretching.  She 
did not have functional limitations the rest of the day.  
There was no weakness, or evidence of muscle spasms.  
There was pain with palpitation over the lumbosacral 
spine.  In considering the veteran's complaints of 
intermittent increased or flare-ups of back pain with 
certain activities, the Board finds that, with application 
of 38 C.F.R. §§ 4.40. 4.45, and DeLuca, supra, her 
limitation of motion of the lumbar spine since September 
1999 more nearly approximates moderate within the meaning 
of Code 5292.  Accordingly, an initial 20 percent rating 
is warranted from the date of receipt of her original 
claim forward.  There is no objective medical evidence to 
show that pain or flare-ups of pain results in any 
additional limitation of motion of the lumbar spine to a 
degree that supports a rating in excess of 20 percent at 
any time since the veteran filed her original claim for 
service connection, nor is there medical evidence of any 
weakness, fatigue or incoordination that results in such a 
degree of limitation of motion.

An MRI of the spine performed in March 2004 showed an 
apparent annular injury at L4/L5 with probable herniation 
of the nucleus pulposus.  As the rating criteria 
demonstrate, intervertebral disc syndrome is a disorder 
characterized by certain neurological symptoms and that 
attacks of these symptoms recur with greater or lesser 
frequency and are punctuated by periods of intermittent 
relief of varying duration.  See VAOPGCPREC 36- 97 at 2 
(Dec. 12, 1997) ("[Diagnostic Code] 5293, codified at 38 
C.F.R. § 4.71a, describes disability due to 
[Intervertebral Disc Syndrome] in terms of 'symptoms 
compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of 
diseased disc.'").  The greater the frequency of the 
attacks and the lesser the duration of the intermittent 
periods of relief, the higher the rating.

Exactly "how many" attacks and "how many" periods of 
relief for "how long" measured over "how long" a period of 
time in order to constitute a 60 percent rating, a 40 
percent rating, a 20 percent rating, etc., is not 
specified in the rating schedule.  Nevertheless, such 
determinations must be made or no ratings would ever be 
assigned.  Therefore, making such determinations about 
factors not precisely defined in the rating criteria but 
nevertheless necessary to assigning a rating is not the 
same as considering factors "wholly outside" the rating 
criteria which the Court has held constitutes legal error.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994), citing 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  To 
the contrary, making such determinations is to consider 
factors "inherent" in the rating criteria that are not 
quantified and require judgment to be exercised on the 
part of the adjudicator reviewing the relevant evidence.

Intervertebral disc syndrome "is a group of signs and 
symptoms due to nerve root irritation that commonly 
includes back pain and sciatica (pain along the course of 
the sciatic nerve) in the case of lumbar disc disease, and 
neck and arm or hand pain in the case of cervical disc 
disease.  It may also include scoliosis, paravertebral 
muscle spasm, limitation of motion of the spine, 
tenderness over the spine, limitation of straight leg 
raising, and neurologic findings corresponding to the 
level of the disc."  VAOPGCPREC 36-97 at Note 2.  Thus, 
separate ratings are not permitted for limitation of 
motion of the lumbar spine and intervertebral disc 
syndrome. 

There is no medical evidence showing that the appellant 
suffers from any intervertebral disc syndrome that is more 
than moderate in degree.  Although the veteran has 
complained at times of some radiating pain that might be 
neurologic in origin, it has been present on an 
intermittent basis; the veteran and clinicians have 
characterized it as only occurring on occasion, and the 
medical evidence does not show that it has been productive 
of any appreciable functional impairment.  There is no 
medical evidence of an absent ankle jerk or other 
objective findings consistent with more than moderate 
intervertebral disc syndrome.  Thus, a rating in excess of 
20 percent for intervertebral disc syndrome is not 
warranted under Diagnostic Code 5293 (prior to September 
23, 2002).  

It is pertinent to note that, for the period prior to 
September 23, 2002, assigning separate ratings for the 
musculoskeletal/orthopedic aspects of the lumbar 
strain/discogenic disease under Diagnostic Code 5292 or 
5295 and the neurologic aspects of the lumbar discogenic 
disease under Diagnostic Codes 5293, would constitute 
pyramiding, since the 10 percent rating assigned under 
Diagnostic Code 5293 contemplates orthopedic as well as 
neurologic aspects of said disability.  Specifically, the 
General Counsel has determined that (former) Diagnostic 
Code 5293 contemplates limitation of motion.  As such, a 
separate rating for arthritis with limitation of motion of 
the lumbar spine in this situation would be inappropriate.  
VAOPGCPREC 36-97.  Diagnostic Code 5293 also contemplates 
lumbar radiculopathy affecting the lower extremities, such 
as radicular pain with functional limitations, and it 
includes muscle spasms, as does Diagnostic Code 5295.

Moreover, muscle spasms have a distinctly orthopedic 
aspect, as indicated by the references thereto in other 
regulatory provisions, including 38 C.F.R. § 4.59, 
pertaining to painful motion from arthritis, and 38 C.F.R. 
§ 4. 71a, Diagnostic Code 5003, pertaining to rating 
criteria for arthritis.  For example, Diagnostic Code 5003 
provides: "Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion."  In short, a 10 
percent rating assigned under Diagnostic Code 5293 
contemplates orthopedic aspects of the lumbar discogenic 
disease, specifically the effect musculoskeletal-caused 
pain and muscle spasms have upon movement of the spine, as 
well as the neurologic aspects of lumbar discogenic 
disease, specifically the effect of sciatic neuropathy 
affecting the lower extremities; and these are duplicative 
of or overlap with each other such that to assign separate 
ratings under Diagnostic Codes 5292, 5295, and 5293 would 
be pyramiding, for the period prior to September 23, 2002.

As for the criteria that became effective in September 
2002 relative to intervertebral disc syndrome, there is no 
indication that the veteran has suffered any 
incapacitating episodes as defined by the applicable 
rating criteria.  See Diagnostic code 5293 as amended 
September 23, 2002; 38 C.F.R. § 4.71a, Diagnostic Code 
5243, Note 6 (effective September 26, 2003).  The 
preponderance of the evidence is against a finding of any 
additional neurological impairment, including but not 
limited to loss of bowel or bladder control, consistent 
with a separate and distinct neurological disability 
associated with the veteran's low back disability 
warranting a separate compensable rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, Note 1.  

In sum, the medical evidence shows that the veteran's 
service-connected low back disability is manifested by 
moderate limitation of motion of the lumbar spine.  Under 
these circumstances, the criteria for the assignment of an 
initial 20 percent rating, but no more than 20 percent, 
for osteoarthritis of the lumbar spine with lumbosacral 
strain have been met.  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5003, 5292.

However, the medical evidence also shows that the 
veteran's service-connected low back disability is not 
consistent with more than moderate limitation of the 
lumbar spine, limitation of thoracolumbar forward flexion 
to 60 degrees or less, more than moderate lumboscaral 
strain, any appreciable intervertebral disc syndrome, or 
incapacitating episodes of low back symptoms necessitating 
bedrest prescribed by a physician, and the preponderance 
of the evidence is against any additional neurological 
impairment, including but not limited to loss of bowel or 
bladder control, consistent with a separate and distinct 
neurological disability warranting a separate compensable 
rating.  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010-5003, 5292, 5293 (prior 
to September 23, 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (effective 
September 26, 2002); C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010-5003, 5237-5243 
(since September 26, 2003).

Notwithstanding the above discussion, a rating in excess 
of the assigned schedular evaluations for the low back 
disability may be granted when it is demonstrated that the 
particular disability presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected low back disability has presented such an 
unusual or exceptional disability picture at any time as 
to require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
Board finds that there is no evidence that the schedular 
evaluations in this case are inadequate.  As discussed 
above, there are higher ratings for a back disability, but 
the required manifestations have not been shown in this 
case.  The Board further finds that no evidence has been 
presented suggesting an exceptional disability picture in 
this case.  The appellant has not required any recent 
hospitalization for any low back disability, and she has 
not demonstrated marked interference with employment.  The 
appellant has not offered any objective evidence of any 
symptoms due to the low back and shoulder disabilities 
that are not contemplated by the rating criteria.  
Consequently, the Board concludes that referral of this 
case for consideration of the assignment of extraschedular 
ratings is not warranted.  See Floyd v. Brown, 8 Vet. App. 
88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996) (When evaluating an rating claim, it is well 
established that the Board may affirm an RO's conclusion 
that a claim does not meet the criteria for submission for 
an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1), or may reach such a conclusion on its own.)


ORDER

Entitlement to an initial rating of 20 percent, but no 
more than 20 percent, for osteoarthritis of the lumbar 
spine with lumbosacral strain, is granted, subject to the 
rules and regulations govenering the payment of VA 
monetary benefits.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


